DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 3/23/2022 where claims 1, 3-4, 8, 11, 13-14, 18-19, and 21 and 22 are amended. Claims 1-24 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter

Claims 3-4, 8, 13 – 14, 18, and 21 -22 comprise allowable subject matter and will be deemed allowable when the deficiencies with respect to the 35 USC 112(b) rejection set forth below are cured.

Response to Arguments

Applicant's arguments filed 3/23/2022 have been reviewed in their entirety (Pages 12-21) but are moot based on a new prior art rejection comprising IP.COM “Method and Apparatus to automatically provide correct operating environment on demand for software applications”

The Application states:


    PNG
    media_image1.png
    149
    704
    media_image1.png
    Greyscale


	The Examiner notes for purposes of Appeal the utilization of tags, markers, XML, etc. to discern application configuration data is well-known and conventional in the art.

	IP.COM states:


    PNG
    media_image2.png
    255
    1291
    media_image2.png
    Greyscale



IP.COM clearly states above tags or equivalently markers are readily available for a particular application to define configuration requirements.

	Edwards (US 20006/0288014) states ([0049]):

“The application configuration 104 can be implemented using any mark-up or “tag” language (proprietary or non-proprietary), such as HTML, XML, etc.”

Mitkar (US 2018/0285199) states ([0332])

“ ... tagging the first set of data blocks with a first tag indicating that the first set of data blocks include the application, identifying configuration information for the application ...”

Chen  (US 2017/0139782) ([0053]):
“ ... tags can include an application tag describing settings associated with the application, a configuration tag, describing configurations of the computing environment ...”

Hence one of ordinary skill in the art is readily apply these well-known and conventional teaching to contemplate the Applicants amended claim (e.g. claim 1)  comprising:

“ ... wherein the marker is to distinguish the configuration data of the application from configuration data of other applications, that are being monitored by the monitoring agent, in the configuration file”

The Examiner notes for purposes of Appeal the specification does not provide any evidence or support for unexpected results, race conditions, and/or boundary irregularities when utilizing XML, tags, and/or markers. The features and steps are merely recited.





The Applicant has reviewed the Applicant’s arguments with respect to the 35 USC 112(b) rejection. The Applicant has ignored the fact that the claims and/or limitations define the metes and bounds not the specification per se. The Examiner recommends to the Applicant to describe based on specification support what the marker via claim language.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 11, and 19, claims 1, 11, and 19 recite “marker” which renders the claim indefinite. The term “marker” has several different connotations (i.e. a particular tag at a specific location, a particular tag for a region or group, hierarchy, grouping, parent-child relationship, etc.)
MPEP 2171 states:
Two separate requirements are set forth in 35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.

Hence, there is no teaching within the independent claims which provide one of ordinary skill in the art the context associated with the marker (i.e. metes and bounds) resulting in extreme and undue burden placed on  one of ordinary skill in the art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 11, 15-17, 19, and 23 - 24 are rejected under 35 USC 103 as being unpatentable over Anderson (US 8,447,851) and in further view of Jain (US 2005/0149847) and in further view of IP.COM, “Methods and apparatus to automatically provide correct operating environment for on demand for software applications”, January 19, 2009.




Regarding claim 1, Anderson discloses a computer implemented method comprising: 

determining an application to be monitored in an endpoint (Anderson; Anderson teaches a web user interface engine facilitates  the configuration of a collector (i.e. monitoring agent) associated with an application  which actively monitors an application running on an endpoint;

see e.g. Column 27, Lines 35 – 39 “ ... the API server 162 may be capable of querying databased engine 130 based on API calls requesting such a query, changing the configuration of monitoring or analyses of metrics ...”

see e.g. Column 27, Lines 6 – 30 “ ... web user interface engine 126 ... interface by which users of the analytics platform may  monitor the performance of monitored computing systems and configure ...” see e.g. Fig. 1, Fig. 7, 

see e.g. Sheet 9 of 11, Figure 11, illustrating web UI engine facilitating the configuration of a particular collector (i.e. monitoring agent) associated with an application to be monitored.

see e.g. Column 8, Lines 29 – 46 “ ... the collector 30 ... capable of collecting or measuring performance, configuration, and resource utilization data ... on the monitored computing instance ...” see e.g. Column 9, Line 65 – Column 11, Line 14, see e.g. Fig. 2

see e.g. Column 5, Lines 20 – 37 “ ... computing instances ... one or more applications  ... The applications may be executing a wide variety of different tasks ... applications ...”);

a unique identifier corresponding to the application running in the endpoint (Anderson; Anderson teaches the generation of a unique identifier via hashing which may be based on the version of a particular application that is monitored by a collector (i.e. monitoring agent;
see e.g. Column 12, Lines 63 – Column 13, Line 21 “ ... instance identifier may be formed based on a variety of attributes of the monitored computing instance ... a unique identifier which may be used... attributes likely to vary ... these values may be inputs to a hash function that generates the instance identifier ”
see e.g. Column 9, Line 60 – Column 11 Line 14 “ ... metrics that are application specific ... a list of such processes or applications ... data indicative of versions of applications ...”

see e.g. Column 18, Lines 36 – 41 “ ... encoding the data in a markup language, such as XML or JSON, for instance, encoding the data in a hierarchical tree data structure having metadata descriptive of nodes of the tree ...”

bundling configuration data within the marker, wherein the configuration data is to specify a configuration for a monitoring agent installed on the endpoint to monitor the application (Anderson; Anderson teaches the utilization of XML (i.e. marker) to bundle configuration data associated with the collector (i.e. monitoring agent) in order to monitor the collector at the endpoint;
see e.g. Fig. 4, Step 86 “UPDATE COLLECTOR”
see e.g. Column 17, Lines 15 – 20 “Updating the collector ...”
The Examiner notes that changing the configuration of monitoring is equivalent to changing the configuration of the collector as it is the collector which performs the monitoring
see e.g. Column 13, Line 61 – Column 14, Line 6 “... the collector updater module 40 may be capable of determining the version or configuration of the collector 30 ... requesting data indicative of newer versions or a newest version of a collector from the analytics-platform computing system 12, determining based on this data whether to upgrade the collector, requesting data encoding instructions ... from the analytics-platform computing system 12 ...”
see e.g. Column 29, Lines 9 – 40 “ ... database capable of storing data in the form of documents , rather than in the form of tables, such as XML documents or JSON documents”
see e.g. Column 27, Lines 35 – 39 “ ... the API server 162 may be capable of querying databased engine 130 based on API calls requesting such a query, changing the configuration of monitoring or analyses of metrics ...”);
enabling the monitoring agent to monitor the application based on the configuration data in the configuration file (Anderson; Anderson teaches the collector (i.e. monitoring agent) comprising a collector updater module is readily able to receive the XML configuration file representing a new version of the collector associated with the endpoint which provides for subsequent monitoring;
see e.g. Fig. 4, Step 86 “UPDATE COLLECTOR”)
see e.g. Column 13, Line 61 – Column 14, Line 6 “ ... the collector updater module 40 may be capable of determining the version or configuration of the collector 30 ... requesting data indicative of newer versions or a newest version of a collector from the analytics-platform computing  system 12 ... install the new version or newest version  ...”
see e.g. Column 14, Lines 16 – 21 “The collector updater module 40 may be capable of updating the collector 30 ...”
see e.g. Column 28, Line 61 – Column 29, Line 8 “ ... collector configurations ...” )

Anderson does not expressly disclose:
generating a marker with a unique identifier corresponding to the application running in the endpoint; 
appending the marker bundled with the configuration data to a configuration file of the monitoring agent wherein the marker is to distinguish the configuration data of the application from configuration data of other applications, that are being monitored by the monitoring agent, in the configuration file.

However in analogous art Jain discloses:
generating a marker with a unique identifier corresponding to the application running in the endpoint (Jain;;
see e.g. [0034] “ Sensor constructs specify the measurement of individual application ... to be monitored ... monitors may be concurrently run alongside application instances on the  hosts in the cloud infrastructure, which may be in a data center, without affecting the functionality of the application instances ... a unique name or identifier ...”
see e.g. [0020] “ ... constructs in a high-level language ... XML ...”)
appending the marker bundled with the configuration data to a configuration file of the monitoring agent (Jain;
see e.g. [0034] “ ... sensor constructs may specify configuration parameters ... conditional expressions to specifically measure  the behavior of a specified set of applications, and specified enforcement attributes ...”

see e.g. [0020] “ ... constructs in a high-level language ... XML ...”
see e.g. [0026] “ ... a specification/policy language, which may be a declarative (e.g., XML), a markup style language ...”
see e.g. [0027] “ Regarding compilation of a monitor, the predicates in a specification are compiled to synthesize/build a corresponding runtime observer or monitor by translating the specification ... “)
Therefore it would have been prima facie obvious before the effective filing date of the claimed invention to modify Anderson with Jain’s XML scheme which comprises incorporating unique identifiers and configuration data into an XML document (i.e. marker). The motivation being the combined solution provides for increased efficiencies in configuration monitoring agents.




Anderson in view of Jain does not expressly disclose:

wherein the marker is to distinguish the configuration data of the application from configuration data of other applications, that are being monitored by the monitoring agent, in the configuration file.
However in analogous art IP.COM discloses:
wherein the marker is to distinguish the configuration data of the application from configuration data of other applications (IP.COM, IP.COM teaches tags (i.e. markers) may be utilized for a particular applications configuration;
see e.g. Page 1:

    PNG
    media_image2.png
    255
    1291
    media_image2.png
    Greyscale


Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson with IP.COM’s application configuration tag scheme. The motivation being the combined solution provides for increased efficiencies in monitoring applications.

Anderson in view of Jain and in further view of IP.COM disclose:
wherein the marker is to distinguish the configuration data of the application from configuration data of other applications, that are being monitored by the monitoring agent, in the configuration file (The combined solution per IP.COM provides for the monitoring agent to have access to specific application configuration data per tags and/or markers).

Regarding claim 5, Anderson in view of Jain and in further view of IP.COM discloses the computer implemented method of claim 1, further comprising: 
receiving input data associated with the application from a user (Anderson; Anderson teaches a web user interface platform for processing input data to influence the collectors that are monitoring applications;
see e.g., Column 27, Lines 30 – 62 “The application program interface server 162 may be a serve capable of parsing calls to the application program received over the network 25, for example from client devices 20, 22, or 24, and executing commands requested by the calls ...”
 see e.g. Column 4, Lines 20 -  36, see e.g. Column 5, Line 65 – Column 6, Line 7 ); 
generating the configuration data using the received input data (see e.g., Column 27, Lines 30 – 62 “ ... changing the configuration of monitoring or analyses of metrics based on API calls requesting such a change, or perform other tasks”)
Regarding claim 6, Anderson in view of Jain and in further view of IP.COM discloses the computer implemented method of claim 1, wherein bundling the configuration data within the marker comprises:
inserting the configuration data between a start marker and an end marker (The combined invention per Jain’s configuration schema supporting configuration data supports XML tags (i.e. markers) to input  the configuration data between various tags (i.e. markers);
see e.g. Jain [0020] “ ... constructs in a high-level language ... XML ...”
see e.g. Jain  [0026] “ ... a specification/policy language, which may be a declarative (e.g., XML), a markup style language ...”
The Examiner notes both Jain and Anderson support XML
see e.g.  Anderson, Column 18, Lines 36 – 41 “ ... encoding the data in a markup language, such as XML or JSON, for instance, encoding the data in a hierarchical tree data structure having metadata descriptive of nodes of the tree ...”
The Examiner notes Anderson supports XML or collector configuration parameters; see e.g. Anderson, Column 17, Lines 45 - 61)
Therefore it would have been prima facie obvious before the effective filing date of the claimed invention to modify Anderson with Jain’s XML scheme which comprises incorporating unique identifiers and configuration data into an XML document (i.e. marker). The motivation being the combined solution provides for increased efficiencies in configuration monitoring agents.

Regarding claim 7, Anderson in view of Jain and in further view of IP.COM discloses the computer implemented method of claim 1, wherein the unique identifier comprises any combination of application name, port number, and service identifier associated with the application (Anderson; see e.g. Column 12, Lines 63 – Column 13, Line 21 “ ... instance identifier may be formed based on variety of attributes of the monitore3d computing instance ... a unique identifier ...  network address of the monitored computing instance ...attributes likely to vary ...”
see e.g. Column 9, Line 60 – Column 11 Line 14 “ ... metrics that are application specific ... a list of such processes or applications ... data indicative of versions of applications ... a particular port ... ”)
Regarding claim 11, claim 11 is the corresponding system claim of method claim 1 comprising the same and/or similar subject matter and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 15, claim 15 is the corresponding system claim of method claim 5 comprising the same and/or similar subject matter and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 16, claim 16 is the corresponding system claim of method claim 6 comprising the same and/or similar subject matter and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 17, claim 17 is the corresponding system claim of method claim 7 comprising the same and/or similar subject matter and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 19, claim 19 is the corresponding non-transitory machine-readable storage medium claim of method claim 1 comprising the same and/or similar subject matter and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 23, claim 23 is the corresponding system claim of method claim 6 comprising the same and/or similar subject matter and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 24, claim 24 is the corresponding system claim of method claim 7 comprising the same and/or similar subject matter and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 2, 12, and 20 are rejected under 35 USC 103 as being unpatentable over Anderson in view of Jain and in further view of IP.COM and in further view of Moran (US 7,299,277)
Regarding claim 2, Anderson in view of Jain and in further view of IP.COM disclose the computer implemented method of claim 1, Anderson does not expressly disclose further comprising:
disabling monitoring of the application by deleting the configuration data within the marker.
However Moran who also provides for determining an application to be monitored (see e.g. Table 80) discloses:
disabling monitoring of the application by deleting the configuration data within the marker (Moran; see e.g. Column 54, Line 64  - Column 55, Line 10 [see e.g. Table 79} “ ... The capability to delete and Application Monitoring Configuration ... The capability to enable and Application Monitoring configuration ... The capability to disable an Application Monitoring Configuration ...” )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson in view of Jain with Moran’s deletion scheme. The motivation being the combined solution provides for one of ordinary skill in the art to manipulate Jain’s configuration scheme and thus disabling monitoring of the application.

Regarding claim 12, claim 12 is the corresponding system claim of method claim 2 comprising the same and/or similar subject matter and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 20, claim 20 is the corresponding non-transitory machine-readable storage medium claim of method claim 2 comprising the same and/or similar subject matter and is considered an obvious variation; therefore it is rejected under the same rationale.

Claim 9 is rejected under 35 USC 103 as being unpatentable over Anderson in view of Jain and in further view of IP.COM and in further view of Chandler

Regarding claim 9, Anderson in view of Jain and in further view of IP.COM disclose the computer implemented method of claim 1, wherein determining the application to be monitored comprises determining the application to be monitored in response to receiving a request to monitor the application (Anderson; Anderson teaches changing the configuration of monitoring which also equivalent to requesting the application to be monitored;
see e.g. Column 27, Lines 35 – 39 “ ... the API server 162 may be capable of querying databased engine 130 based on API calls requesting such a query, changing the configuration of monitoring or analyses of metrics ...”

As evidence of the above rationale, Chandler discloses:
wherein determining the application to be monitored comprises determining the application to be monitored in response to receiving a request to monitor the application (Chandler;
see e.g. Chandler  [0025] “ ... A scheduler module takes schedule information from the agent host 20, which is in turn received from the console 14, and builds a schedule that is used to trigger event in the agent ... to carry out a specified monitoring task ... specified monitoring tasks related to the user software applications installed on the user station, under the control of scheduler 26 ...”
see e.g. [0026] “ ... a configuration document containing a plurality of document portions containing configuration ...” see e.g. [0028]
see e.g. [0092] “ ... an example of a configuration document ...” (Refer to XML document located at [0092])
see e.g. {0023] “ ... adaptable monitoring agent “ see e.g. [0025]).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson with Chandler’s configuration scheme. The motivation being the combined solution provides for increased efficiencies in controlling agents and monitoring endpoints.

Claim 10 is rejected under 35 USC 103 as being unpatentable over Anderson in view of Jain and in further view of IP.COM and in further view of Kramer (US 2015/0304399)

Regarding claim 10, Anderson in view of Jain and in further view of IP.COM disclose the computer implemented method of claim 1, however Anderson does not expressly disclose further comprising:
encrypting at least a portion of the configuration file including the configuration data bundled within the marker upon executing the monitoring agent.
However in analogous art Kramer discloses:
encrypting at least a portion of the configuration file including the configuration data (Kramer; Kramer teaches an agent which is actively consumes encrypted configuration data  which has been previously encrypted to facilitate the execution of various task;
see e.g., Claim 12 “ ... an agent to execute ... encrypt configuration data ... using a crypt service  ... run the agent ... uses the configuration data ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson with Kramer’s encryption scheme. The motivation being the combined invention provides for enhanced security of applications being monitored in a distributed environment.
Anderson in view of Jain and in further view of IP.COM and in further view of Kramer disclose:
encrypting at least a portion of the configuration file including the configuration data bundled within the marker upon executing the monitoring agent (The combined invention provides for executing the monitoring agent in tandem with encrypting a portion of the configuration data bundled within the marker).

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson with Chandler’s configuration scheme. The motivation being the combined solution provides for increased efficiencies in controlling agents and monitoring endpoints.

Claims 1, 11, and 19 are rejected under 35 USC 103 as being unpatentable over Campagnoni (US 2013/0036359) in view of Inforzato (US 2020/0252411) and  in further view of Chen (US 2017/0139782)

determining an application to be monitored in an endpoint (Campagnoni; 
see e.g,. [0015] “ ... monitoring targets 24, may comprise any specific physical or virtual resource or application  ... a particular monitoring target 24 may be specified, for example, a name, a type, and a version number ...”)
generating a marker with a  unique identifier corresponding to the application running in the endpoint; (Campagnoni;
see e.g. [0023] “ .. monitoring requirements may identify one or more monitoring tools 26 to be deployed ... A monitoring requirements documents 36 may add, modify , or delete monitoring requirements for monitoring targets 24 ... Unique monitoring IDS 37 can be used to aggregate sets of services and/or server to particular applications ,,, monitoring implementation module 12 may communicate monitoring requirements 36 to monitored object module 14”)

bundling configuration data within the marker, wherein the configuration data is to specify a configuration for a monitoring agent installed on the endpoint to monitor the application (Campagnoni;
see e.g. [0023] “ .. monitoring requirements may identify one or more monitoring tools 26 to be deployed ... A monitoring requirements documents 36 may add, modify , or delete monitoring requirements for monitoring targets 24 ... Unique monitoring IDS 37 can be used to aggregate sets of services and/or server to particular applications ,,, monitoring implementation module 12 may communicate monitoring requirements 36 to monitored object module 14”);
The Examiner notes  the marker may be implemented with a conventional tag from an XML document or template
appending the marker bundled with the configuration data to a configuration file of the monitoring agent (Campagnoni;
see e.g. [0023] “ .. monitoring requirements may identify one or more monitoring tools 26 to be deployed ... A monitoring requirements documents 36 may add, modify , or delete monitoring requirements for monitoring targets 24 ... Unique monitoring IDS 37 can be used to aggregate sets of services and/or server to particular applications ,,, monitoring implementation module 12 may communicate monitoring requirements 36 to monitored object module 14”); 

enabling the monitoring agent to monitor the application based on the configuration data in the configuration file and the unique identifier (Campagnoni;
see e.g. [0018] “ ... request the deployment and/or modification of any monitoring tools for monitoring targets 24 ...”)

As evidence of the rationale above Inforzato discloses:
marker(s) associated with XML (
see e.g. [0123] “ ... XML attributes ... “
see e.g. [0176]

    PNG
    media_image3.png
    643
    650
    media_image3.png
    Greyscale
 
)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campagnoni with Inforzato’s XML tags. The motivation being the combined solution provides for increased efficiencies in provisioning monitoring services.







Campagnoni in view of Inforzato does not expressly disclose:
wherein the marker is to distinguish the configuration data of the application from configuration data of other applications, that are being monitored by the monitoring agent, in the configuration file.


However in analogous art Chen discloses:

wherein the marker is to distinguish the configuration data of the application from configuration data of other applications (Chen; Chen teaches tags and/or markers may be utilized for a particular application to discern configuration data;
see e.g. [0053]“ ... tags can include an application tag describing settings associated with the application, a configuration tag, describing configurations of the computing environment ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campagnoni with Chen’s application configuration tag scheme. The motivation being the combined solution provides for increased efficiencies in monitoring applications.

Campagnoni in view of Inforzato and in further view of Chen disclose:
wherein the marker is to distinguish the configuration data of the application from configuration data of other applications, that are being monitored by the monitoring agent, in the configuration file (The combined solution per Chen provides for the monitoring agent to have access to specific application configuration data per tags and/or markers).

Regarding claim 11, claim 11 comprise the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 19, claim 19 comprise the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale


Claims 1, 11, and 19 are rejected under 35 USC 103 as being unpatentable over Anderson (US 8,447,851) and in further view of Jain (US 2005/0149847) and in further view of Chen

Regarding claim 1, Anderson discloses a computer implemented method comprising: 

determining an application to be monitored in an endpoint (Anderson; Anderson teaches a web user interface engine facilitates  the configuration of a collector (i.e. monitoring agent) associated with an application  which actively monitors an application running on an endpoint;

see e.g. Column 27, Lines 35 – 39 “ ... the API server 162 may be capable of querying databased engine 130 based on API calls requesting such a query, changing the configuration of monitoring or analyses of metrics ...”

see e.g. Column 27, Lines 6 – 30 “ ... web user interface engine 126 ... interface by which users of the analytics platform may  monitor the performance of monitored computing systems and configure ...” see e.g. Fig. 1, Fig. 7, 

see e.g. Sheet 9 of 11, Figure 11, illustrating web UI engine facilitating the configuration of a particular collector (i.e. monitoring agent) associated with an application to be monitored.

see e.g. Column 8, Lines 29 – 46 “ ... the collector 30 ... capable of collecting or measuring performance, configuration, and resource utilization data ... on the monitored computing instance ...” see e.g. Column 9, Line 65 – Column 11, Line 14, see e.g. Fig. 2

see e.g. Column 5, Lines 20 – 37 “ ... computing instances ... one or more applications  ... The applications may be executing a wide variety of different tasks ... applications ...”);

a unique identifier corresponding to the application running in the endpoint (Anderson; Anderson teaches the generation of a unique identifier via hashing which may be based on the version of a particular application that is monitored by a collector (i.e. monitoring agent;
see e.g. Column 12, Lines 63 – Column 13, Line 21 “ ... instance identifier may be formed based on a variety of attributes of the monitored computing instance ... a unique identifier which may be used... attributes likely to vary ... these values may be inputs to a hash function that generates the instance identifier ”
see e.g. Column 9, Line 60 – Column 11 Line 14 “ ... metrics that are application specific ... a list of such processes or applications ... data indicative of versions of applications ...”

see e.g. Column 18, Lines 36 – 41 “ ... encoding the data in a markup language, such as XML or JSON, for instance, encoding the data in a hierarchical tree data structure having metadata descriptive of nodes of the tree ...”

bundling configuration data within the marker, wherein the configuration data is to specify a configuration for a monitoring agent installed on the endpoint to monitor the application (Anderson; Anderson teaches the utilization of XML (i.e. marker) to bundle configuration data associated with the collector (i.e. monitoring agent) in order to monitor the collector at the endpoint;
see e.g. Fig. 4, Step 86 “UPDATE COLLECTOR”
see e.g. Column 17, Lines 15 – 20 “Updating the collector ...”
The Examiner notes that changing the configuration of monitoring is equivalent to changing the configuration of the collector as it is the collector which performs the monitoring
see e.g. Column 13, Line 61 – Column 14, Line 6 “... the collector updater module 40 may be capable of determining the version or configuration of the collector 30 ... requesting data indicative of newer versions or a newest version of a collector from the analytics-platform computing system 12, determining based on this data whether to upgrade the collector, requesting data encoding instructions ... from the analytics-platform computing system 12 ...”
see e.g. Column 29, Lines 9 – 40 “ ... database capable of storing data in the form of documents , rather than in the form of tables, such as XML documents or JSON documents”
see e.g. Column 27, Lines 35 – 39 “ ... the API server 162 may be capable of querying databased engine 130 based on API calls requesting such a query, changing the configuration of monitoring or analyses of metrics ...”);
enabling the monitoring agent to monitor the application based on the configuration data in the configuration file (Anderson; Anderson teaches the collector (i.e. monitoring agent) comprising a collector updater module is readily able to receive the XML configuration file representing a new version of the collector associated with the endpoint which provides for subsequent monitoring;
see e.g. Fig. 4, Step 86 “UPDATE COLLECTOR”)
see e.g. Column 13, Line 61 – Column 14, Line 6 “ ... the collector updater module 40 may be capable of determining the version or configuration of the collector 30 ... requesting data indicative of newer versions or a newest version of a collector from the analytics-platform computing  system 12 ... install the new version or newest version  ...”
see e.g. Column 14, Lines 16 – 21 “The collector updater module 40 may be capable of updating the collector 30 ...”
see e.g. Column 28, Line 61 – Column 29, Line 8 “ ... collector configurations ...” )

Anderson does not expressly disclose:
generating a marker with a unique identifier corresponding to the application running in the endpoint; 
appending the marker bundled with the configuration data to a configuration file of the monitoring agent wherein the marker is to distinguish the configuration data of the application from configuration data of other applications, that are being monitored by the monitoring agent, in the configuration file.; 
However in analogous art Jain discloses:
generating a marker with a unique identifier corresponding to the application running in the endpoint (Jain;;
see e.g. [0034] “ Sensor constructs specify the measurement of individual application ... to be monitored ... monitors may be concurrently run alongside application instances on the  hosts in the cloud infrastructure, which may be in a data center, without affecting the functionality of the application instances ... a unique name or identifier ...”
see e.g. [0020] “ ... constructs in a high-level language ... XML ...”)
appending the marker bundled with the configuration data to a configuration file of the monitoring agent (Jain;
see e.g. [0034] “ ... sensor constructs may specify configuration parameters ... conditional expressions to specifically measure  the behavior of a specified set of applications, and specified enforcement attributes ...”

see e.g. [0020] “ ... constructs in a high-level language ... XML ...”
see e.g. [0026] “ ... a specification/policy language, which may be a declarative (e.g., XML), a markup style language ...”
see e.g. [0027] “ Regarding compilation of a monitor, the predicates in a specification are compiled to synthesize/build a corresponding runtime observer or monitor by translating the specification ... “)
Therefore it would have been prima facie obvious before the effective filing date of the claimed invention to modify Anderson with Jain’s XML scheme which comprises incorporating unique identifiers and configuration data into an XML document (i.e. marker). The motivation being the combined solution provides for increased efficiencies in configuration monitoring agents.

Anderson in  view of Jain  does not expressly disclose:
wherein the marker is to distinguish the configuration data of the application from configuration data of other applications, that are being monitored by the monitoring agent, in the configuration file.

However in analogous art Chen discloses:

wherein the marker is to distinguish the configuration data of the application from configuration data of other applications (Chen; Chen teaches tags and/or markers may be utilized for a particular application to discern configuration data;
see e.g. [0053]“ ... tags can include an application tag describing settings associated with the application, a configuration tag, describing configurations of the computing environment ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson with Chen’s application configuration tag scheme. The motivation being the combined solution provides for increased efficiencies in monitoring applications.

Anderson in view of Jain  and in further view of Chen disclose:
wherein the marker is to distinguish the configuration data of the application from configuration data of other applications, that are being monitored by the monitoring agent, in the configuration file (The combined solution per Chen provides for the monitoring agent to have access to specific application configuration data per tags and/or markers).

Regarding claim 11, claim 11 comprise the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Regarding claim 19, claim 19 comprise the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TODD L BARKER/Primary Examiner, Art Unit 2449